Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-6 are presented for examination.
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/26/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the normal first power-on reset signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 rejected because they incorporate the deficiencies of claim 1.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urahama (Urahama) US publication 2003/016766.
As per claim 1, Urahama discloses a data processing device [figure 2] comprising: 
a first power-on reset circuit that generates a first power-on reset signal depending on power source voltage [power up] [figures 2, 6; para 20, 24, 34] ;  and 
a processor that activates based on the first power-on reset signal generated by the first power-on reset circuit and that runs software, wherein the processor determines if a normal first power-on reset signal is used to cause the processor to activate and run the software [figures 2, 6; para 20-24].
Urahama discloses:
[0020] As shown in FIG. 2, the microcontroller 10 includes the CPU 1, the power-on reset circuit 2, the watchdog timer 3, the error detector 4, and an AND gate 5 interconnected as illustrated.  The power-on reset circuit 2 is adapted to send out, upon powered on, a power-on reset signal P_RESET1 to a reset terminal RESET of the CPU 1 and a reset terminal P_RESET1 of the error detector 4.  In response, the CPU 1 executes a first reset vector assigned to resetting to initialize itself.  More specifically, the first reset vector is a fixed, interrupt vector effecting the initialization of the CPU 1.  On receiving the power-on reset signal P_RESET1, the CPU 1 transfers the control to a predetermined address in order to execute a vector associated with the address. 
 
[0021] The CPU 1 is adapted to intermittently send out a watchdog timer run signal WDT_RUN to the watchdog timer 3.  The error detector 4 delivers a reset signal P_RESET2 to the AND gate 5 from its terminal P_RESET2 while the watchdog timer 3 delivers a watchdog timer overflow signal WDT_OVF to the AND gate 5.  The AND gate 5 feeds the overflow terminal OVF of the CPU 1 with an overflow signal resultant from an AND of the input signals P_RESET2 and WDT_OVF. 
 
[0022] After the power-up, the reset signal P_RESET2 output from the error detector 4 maintains its logical value ONE.  More specifically, so long as the power-on reset circuit 2 operates normally, the error detector 4 feeds the value ONE to the AND gate 5 as the power reset signal P_RESET2.  When some error occurs especially in a signal transmission pass of the error detector 4 associated with the power-on reset circuit 2, e.g. the reset signal P_RESET2 is fixed to its logical ZERO, the AND gate 5 allows the error to be easily located.  That is, when the CPU does not receive an overflow signal at its overflow terminal OVF, the CPU 1 can determine in which of the watchdog timer 3, power reset circuit 2 and error detector 4 an error has occurred. 
 
[0023] Further, the CPU 1 has its terminal START/STOP connected to an output 9 from the error detector 4.  When the CPU 1 receives an operation start signal 
START at its terminal START/STOP from the error detector 4, the CPU 1 executes a second reset vector also assigned to resetting for initializing registers, not shown, included in the CPU 1 and then starts operating.  The second reset vector is also a fixed, interrupt vector effecting the initialization of the CPU 1 itself.  For example, on receiving the operation start signal START, the CPU 1 transfers its control to a predetermined address and executes a fixed, interrupt vector associated with the address. 
 
[0024] The power-on reset circuit 2 is adapted for delivering, upon powered up, a power-on reset signal 11 to the CPU 1 and error detector 4.  In response, the CPU 1 executes the previously mentioned, first reset vector to thereby initialize the microcontroller 10.


As per claim 2, Urahama inherently discloses that a first stretch circuit that 
. 
	
Allowable Subject Matter
9.	Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hotaka, US publication no. 2008/0012613, discloses a low voltage detection reset circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 2, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115